


AGREEMENT OF PURCHASE AND SALE
 
OF LIMITED PARTNERSHIP INTERESTS
 
By this Agreement of Purchase  and Sale of Limited Partnership Interests (this
“Agreement”) dated as of ______________ ___, 2009 (the “Effective Date”)
AMERICAN COMMUNITY PROPERTIES TRUST, a Maryland real estate investment trust
(“ACPT”), AMERICAN LAND DEVELOPMENT U.S., INC., a ____________corporation
(“American Land”), and IGP GROUP CORP., a __________ corporation (“IGP Group”)
(ACPT, American Land and IGP Group are collectively referred to in this
Agreement as “Seller”), agrees to sell and convey to PARTNERS BUSINESS
EQUITIES, a ______________________, or its permitted assignee (“Purchaser”), who
agrees to purchase and pay for all of Seller’s limited partnership interests in
Interstate General Properties Limited Partnership S.E., a Maryland limited
partnership  (“IGP”), and all rights of Seller associated therewith and/or
pertaining thereto.
 
WHEREAS, American Land and IGP Group Corp are wholly owned subsidiaries of ACPT;
and
 
WHEREAS, IGP Group owns the Class A partnership interests in IGP and American
Land owns the Class B partnership interests in IGP; and
 
WHEREAS, as of the date of Closing, Seller, directly or indirectly, will own and
control all of the partnership interests in IGP; and Seller and Purchaser desire
for Seller to assign, or cause to be assigned, to Purchaser such interests in
IGP and to convey to Purchaser certain other management agreements pursuant to
the terms and subject to the conditions herein; and
 
WHEREAS, IGP owns the general partner interests in nine (9) limited partnerships
(the “Project Partnerships”) and limited partner interests in two of the Project
Partnerships; and
 
WHEREAS, the Project Partnerships own twelve (12) multifamily residential
properties, all of which are located in the Commonwealth of Puerto Rico (the
“Subject Properties”); and
 
WHEREAS, by obtaining ownership of IGP, Purchaser will be:  (i) obtaining
control of the Project Partnerships and the Subject Properties; (ii) acquiring
the Related Leasehold Property (as defined below); and, (iii) obtaining all
other assets of IGP except the Excluded Assets (as defined below) and Ineligible
Liabilities (as defined below).
 
NOW THEREFORE, FOR AND IN CONSIDERATION of Ten Dollars and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Seller and Purchaser hereby agree as follows:
 
1. DEFINITIONS
 
For purposes of this Agreement, the following terms have the meanings specified
or referred to in this Section 1:
 
A.  “Affiliates” -- as to any Person, any other person owned or controlled by,
or under common ownership or control with, the subject Person.
 
B. “Encumbrance” -- any charge, claim, community property interest, condition,
equitable interest, lien, option, pledge, security interest, right of first
refusal, or restriction of any kind, including any restriction on use, voting,
transfer, receipt of income, or exercise of any other attribute of ownership.
 
C. “Excluded Assets” -- those assets set forth on Schedule 1(C) attached hereto
together with the leasehold interests (the “Excluded Leases”) identified on
Schedule 1(C-1) attached hereto. .
 
D. “Existing Indebtedness” -- any financial obligation of any Project
Partnership secured by an Encumbrance on the Subject Properties (whether one or
more) owned by such Project Partnership.
 
E. “Governmental Body” -- any:
 
(i)  
nation, state, commonwealth, county, city, town, village, district, or other
jurisdiction of any nature;

 
(ii)  
federal, state, commonwealth, local, municipal, foreign, or other government;

 
(iii)  
governmental or quasi-governmental authority of any nature (including any
governmental agency, branch, department, official, or entity and any court or
other tribunal);

 
(iv)  
multi-national organization or body; or

 
(v)  
body exercising, or entitled to exercise, any administrative, executive,
judicial, legislative, police, regulatory, or taxing authority or power of any
nature.

 
F. “IGP Assets” -- all of the assets owned or controlled by IGP including,
without limitation, the Partnership Interests in the Project Partnerships, the
Subject Properties, the Related Leasehold Property, and all other assets of IGP
as of the date of Closing excepting only the Excluded Assets and the Ineligible
Liabilities.
 
G. “Ineligible Liabilities” --. the stated or contingent liabilities of IGP not
related to the IGP Assets expressly included in the financial statements and
records of IGP or otherwise expressly disclosed in writing by Seller on or prior
to the Closing and specifically including accrued employee salaries, regular
vacations, Christmas bonus payments required by Puerto Rico Legal Requirement,
payroll taxes, 401(K) contributions, and medical insurance for all employees not
retained by Seller.
 
H. “Knowledge” -- an individual will be deemed to have “Knowledge” of a
particular fact or other matter if such individual is actually aware of such
fact or other matter. A Person (other than an individual) will be deemed to have
“Knowledge” of a particular fact or other matter if any individual who is
currently serving as a director, officer, partner, executor, or trustee of such
Person (or in any similar capacity) has, or at any time had, Knowledge of such
fact or other matter.
 
I. “Legal Requirement” -- any Governmental Body order, constitution, law,
ordinance, principle of common law, regulation, statute, or treaty.
 
J. “Management Agreements” -- the management agreements between each of the
Project Partnerships as owner and IGP as manager together with the management
contracts between IGP and certain non-for-profit entities, all as described on
Schedule 1(J) attached hereto.
 
K. “Material Adverse Effect as used in this Agreement, means any change in or
effect on the business, operations or financial condition of the Seller or any
of its subsidiaries that is materially adverse to the Seller and its
subsidiaries or affiliates taken as whole except for (i) any change or effect
resulting from general economic, financial or market conditions or (ii) any
change or effect resulting from conditions or circumstances generally effecting
the community development, development and ownership of rental apartment
properties, property management, and development of commercial rental
properties.
 
L. “Organizational Documents” -- (a) the articles or certificate of
incorporation and the bylaws of a corporation; (b) the partnership agreement and
any statement of partnership of a general partnership; (c) the limited
partnership agreement and the certificate of limited partnership of a limited
partnership; (d) the operating agreement and certificate of formation of a
limited liability company; (e) any charter or similar document adopted or filed
in connection with the creation, formation, or organization of a Person; and (f)
any amendment to any of the foregoing.
 
M. “Partnership Interests” -- all of the Class A and Class B partnership
interests in IGP, and all other rights of Seller associated therewith and/or
pertaining thereto identified on Schedule 1(L) attached hereto.
 
N. “Person” -- any individual, corporation (including any non-profit
corporation), general or limited partnership, limited liability company, joint
venture, estate, trust, association, organization, labor union, or other entity
or Governmental Body.
 
O. “Related Leasehold Property” --  Leasehold improvements and all furniture,
fixtures and equipment owned by IGP and currently located in its central offices
and/or in any of the Project Partnerships’ properties except for Excluded
Assets.
 
P.  “Project Partnership” -- any of the limited partnerships identified on
Schedule 1(O) attached hereto (collectively referred to in this Agreement as the
“Project Partnerships”).
 
Q.  “Subject Properties” -- the properties owned by the Project Partnerships as
of the date of this Agreement described on Schedule 1(P) attached hereto
(individually referred to in this Agreement as a “Subject Property”).
 
2. PARTNERSHIP INTERESTS, MANAGEMENT AGREEMENTS AND EXCLUDED ASSETS AND
LIABILITIES, USE OF “INTERSTATE”
 
A. Seller agrees to sell, transfer and assign to Purchaser, and Purchaser agrees
to purchase and have assigned to it, the Partnership Interests together with all
of the interest of Seller in all IGP Assets (the Partnership Interests and the
IGP Assets are collectively referred to as the “Assigned Interests”).
 
B. Prior to the Closing, the Excluded Assets and Ineligible Liabilities will be
distributed by IGP to its partners, American Land and IGP Group, and shall not
be a part of the transactions that are the subject of this Agreement.
 
C. Purchaser shall be allowed to continue using the word “Interstate” as part of
its corporate or organizational charter, but shall refrain from using such word,
alone or together with other modifying words, terms, designs, or symbols in
advertising or press releases or in connection with the sale of promotion of its
services or business, or in any other manner not expressly authorized in writing
by Seller, except as otherwise required to comply with any Legal
Requirement.  Seller will retain the IGP Group name and shall be allowed to
continue to trade under that name.
 
3. PURCHASE PRICE
 
A. The purchase price (“Purchase Price”) for the Assigned Interests shall be
Fourteen Million Three Hundred Thousand Dollars ($14,300,000).  Payment of the
Purchase Price shall be the responsibility of Purchaser; however, Seller
acknowledges that Purchaser intends to have $300,000 of such Purchase Price paid
to Seller by Partners Services Inc.(“PSI”), a related entity of Purchaser.
 
4. DEPOSIT
 
Purchaser, immediately upon execution by Seller of this Agreement, shall deposit
into an escrow account Fifty Thousand Dollars ($50,000) (the “Deposit”) for the
acquisition of the Assigned Interests, which will become nonrefundable (except
if the Closing does not occur due to any breach of this Agreement by Seller) by
the end of the Due Diligence Period as defined in Section 5 hereof.  The Deposit
shall be maintained in an interest-bearing account with an FDIC-insured
commercial bank in Puerto Rico.  Interest shall accrue to the benefit of
Purchaser and the full amount of the Deposit, plus interest thereon, shall be
applied to the payment of the Purchase Price at Closing.  If Purchaser
wrongfully fails to close in accordance with the terms of this Agreement, the
Deposit (less interest thereon, which shall be returned to Purchaser) shall be
delivered by the bank to Seller as full and liquidated damages.  If Seller
wrongfully fails to close in accordance with the terms of this Agreement, the
entire Deposit, including interest thereon, shall be returned by the bank to
Purchaser and Seller shall reimburse to Purchaser, upon demand, all legal and
professional services expenses incurred in connection with this purchase
transaction.
 
5. DUE DILIGENCE
 
A. The due diligence period (“Due Diligence Period”) shall be for a period of
sixty days (60) commencing on the date of the execution of this Agreement by
both parties.  If the results of this due diligence investigation are
unsatisfactory to Purchaser, in its sole determination, then Purchaser will have
the option to terminate this Agreement on or before the expiration of the Due
Diligence Period and the Deposit shall be returned to Purchaser.
 
B. During the Due Diligence Period, Purchaser, its attorneys and other
representatives, shall have the right to inspect any and all relevant documents
and information related to the Partnership Interests, IGP and the IGP Assets,
including but not limited to: (i) all of IGP’s financial statements, contracts,
books, records and other documents, including but not limited to all such
documents maintained by or for IGP with respect to any of the Project
Partnerships’ properties and other properties managed under the Management
Agreements and the operation thereof; (ii) all of the HUD reports on the
management and operation of such properties; and (iii) all other documents in
the possession of Seller relating to IGP and/or the Project Partnerships, the
Subject Properties and the Management Agreements properties (excluding, however,
any internal organizational or financial documents of Seller not related to the
assets, liabilities or contracts of IGP, the Project Partnerships and/or
Management Agreements) at such place or places as such books, records and
documents are maintained.
 
C. Purchaser, at its cost, shall also have the right to make physical
inspections of all the properties managed by IGP pursuant to Management
Agreements.
 
D. By written notice delivered to Seller at least five (5) business days prior
to the expiration of the Due Diligence Period, Purchaser shall have the one-time
right to extend the Due Diligence Period for an additional period of fifteen
(15) days, should it have not been able to complete the due diligence process.
 
6. OTHER TRANSACTION TERMS AND CONDITIONS
 
A. During the Due Diligence Period, Seller and Purchaser shall enter into
mutually satisfactory arrangements for the payment of the amounts owed by Valle
del Sol Associates Limited Partnership ($928,045) and Turabo Limited Dividend
Partnership ($46,000) to Seller, which are payable only by proceeds from (i)
mortgage refinancing, (ii) partial condemnation, (iii) sale of easements or
similar interest, or (iv) proceeds from the sale of any Subject Property.
 
B. Except for the distributions to be made to Seller and the limited partners of
the Project Partnerships regarding the 2008 operations (it being understood that
such distributions shall be reviewed by Purchaser during the Due Diligence
Period), no additional distribution of dividends or partnership profits or
earned revenues shall be made by the Project Partnerships to American Land, IGP
Group and/or ACPTr.  It is understood by both parties that the Monserrate
Associates, LP Subject Property is to be refinanced on or before April 30, 2009,
when its loan amount matures.  Both parties agree that all refinancing proceeds
to be collected by IGP as General Partner and Limited Partner, shall be
distributable to Purchaser only and that Seller shall not be entitled to any of
such proceeds.
 
C. Seller will be responsible for all Ineligible Liabilities, the complete
description of which shall be agreed upon in writing by the parties during the
Due Diligence Period.
 
D. Seller shall receive all uncollected management fees due pursuant to the
Management Agreements until the Closing Date.  Seller also shall receive the
accrued incentive fee earned pursuant to the Management Agreements until the
Closing Date.  Such payment or payments will be made, according to the
partnership agreements of the Project Partnerships and the Management Agreement
for the Subject Properties, at the time the Project Partnerships make the cash
distributions to the partners on March 31, 2010.
 
E. Purchaser shall receive the refinancing fee related to Monserrate Associates,
LP from the refinancing proceeds of the realty.
 
F. Purchaser shall cause PSI to assume the existing lease of IGP with Escorial
Office Building I until the expiration of the current term of such lease.  The
form of such lease assumption shall be agreed upon during the Due Diligence
Period.
 
7. APPROVALS AND CONSENTS
 
A. During the four (4) month period following the Effective Date (the “Required
Approval Delivery Period”), Seller shall cooperate with Purchaser in providing
all necessary notices and take all appropriate actions to obtain the required
consents or approvals from (i) HUD, including the “2530” clearances, (ii)
existing lenders on the Subject Properties, (iii) applicable Governmental
Bodies, and (iv) limited partners in the Project Partnerships (collectively, the
“Required Approvals”).  Purchaser and Seller agree that should the lenders
charge a transfer fee, a fee of 1% of the then outstanding principal balance of
each loan shall be acceptable and Seller and Purchaser shall share equally in
the cost of such transfer fees.  However, in the event a lender requires a
transfer fee in excess of 1%, Seller and Purchaser shall attempt to reach an
agreement as to the allocation of the amount in excess of 1% and if no agreement
is reached within a ten (10) day period, Purchaser may terminate this Agreement,
and Purchaser shall have full refund of the Deposit.  By written notice
delivered to Seller at least five (5) business days prior to the expiration of
the Required Approval Delivery Period, Purchaser may extend the Required
Approval Delivery Period for a period not to exceed an additional thirty (30)
days if such required approvals have been requested from the appropriate parties
but not yet obtained.  All Required Approvals are set forth on Schedule 7(A)
attached hereto.
 
8. REPRESENTATIONS AND WARRANTIES REGARDING AUTHORITY
 
A. ACPT’s Authority.  ACPT hereby represents and warrants to Purchaser as of the
date of this Agreement and as of the Closing Date that this Agreement has been
duly authorized, executed and delivered by ACPT and all consents required under
ACPT’s Organizational Documents have been obtained.  All documents that are to
be executed by ACPT and delivered to Purchaser on the Closing Date have been, or
on the Closing Date will be, duly executed, authorized and delivered by
ACPT.  This Agreement and all such documents are, and on the Closing Date will
be, legal, valid and binding obligations of ACPT, enforceable in accordance with
their terms and do not, and, at the time of the Closing Date will not, violate
any provisions of any agreement or judicial or administrative order to which
ACPT is a party or to which ACPT is subject.
 
B. American Land’s Authority.  American Land hereby represents and warrants to
Purchaser as of the date of this Agreement and as of the Closing Date that this
Agreement has been duly authorized, executed and delivered by American Land and
all consents required under American Land’s Organizational Documents have been
obtained.  All documents that are to be executed by American Land and delivered
to Purchaser on the Closing Date have been, or on the Closing Date will be, duly
executed, authorized and delivered by American Land.  This Agreement and all
such documents are, and on the Closing Date will be, legal, valid and binding
obligations of American Land, enforceable in accordance with their terms and do
not, and, at the time of the Closing Date will not, violate any provisions of
any agreement or judicial or administrative order to which American Land is a
party or to which American Land is subject.
 
C. IGP Group’s Authority.  IGP Group hereby represents and warrants to Purchaser
as of the date of this Agreement and as of the Closing Date that this Agreement
has been duly authorized, executed and delivered by IGP Group and all consents
required under IGP Group’s Organizational Documents have been obtained.  All
documents that are to be executed by IGP Group and delivered to Purchaser on the
Closing Date have been, or on the Closing Date will be, duly executed,
authorized and delivered by IGP Group.  This Agreement and all such documents
are, and on the Closing Date will be, legal, valid and binding obligations of
IGP Group, enforceable in accordance with their terms and do not, and, at the
time of the Closing Date will not, violate any provisions of any agreement or
judicial or administrative order to which IGP Group is a party or to which IGP
Group is subject.
 
D. Purchaser’s Authority.  Purchaser hereby represents and warrants to Seller as
of the date of this Agreement and as of the Closing Date that this Agreement has
been duly authorized, executed and delivered by Purchaser and all consents
required under Purchaser’s Organizational Documents or by law have been
obtained.  All documents that are to be executed by Purchaser and delivered to
Seller on the Closing Date have been, or on the Closing Date will be, duly
executed, authorized and delivered by Purchaser.  This Agreement and all such
documents are, and on the Closing Date will be, legal, valid and binding
obligations of Purchaser, enforceable in accordance with their terms and do not,
and, at the time of the Closing Date will not, violate any provisions of any
agreement or judicial or administrative order to which Purchaser is a party or
to which Purchaser is subject.
 
9. REPRESENTATIONS AND WARRANTIES.
 
A. Organization and Ownership of Project Partnerships.
 
(i)  
Alturas del Senorial Associates Limited Partnership (“Alturas del
Senorial”)  Seller hereby represents and warrants that Alturas del Senorial is a
limited partnership validly existing and in good standing under the laws of the
Commonwealth of Puerto Rico with full power and authority and legal right to
enter into and perform its obligations under this Agreement, the Closing
Documents to which it is a party and to carry on its business in the manner and
in the locations in which such business has been and is now being conducted by
it.  Schedule 9(A) lists all of the direct and indirect owners of partnership
interests in Alturas del Senorial del Senorial and states the nature of the
direct or indirect ownership interest of each.  The Organizational Documents of
Alturas del Senorial submitted to Purchaser are true, complete and accurate and
have not been terminated, modified or amended and are in full force and
effect.  None of IGP’s interests in Alturas del Senorial is subject to liens or
encumbrances.

 
(ii)  
Bayamon Garden Associates Limited Partnership (“Bayamon”)  Seller hereby
represents and warrants that Bayamon is a limited partnership validly existing
and in good standing under the laws of the Commonwealth of Puerto Rico with full
power and authority and legal right to enter into and perform its obligations
under this Agreement, the Closing Documents to which it is a party and to carry
on its business in the manner and in the locations in which such business has
been and is now being conducted by it.  Schedule 9(A) lists all of the direct
and indirect owners of partnership interests in Bayamon and states the nature of
the direct or indirect ownership interest of each.  The Organizational Documents
of Bayamon submitted to Purchaser are true, complete and accurate and have not
been terminated, modified or amended and are in full force and effect.  None of
IGP’s interests in Bayamon is subject to liens or encumbrances.

 
(iii)  
Carolina Associates Limited Partnership (“Carolina”)  Seller hereby represents
and warrants that Carolina is a limited partnership validly existing and in good
standing under the laws of the Commonwealth of Puerto Rico with full power and
authority and legal right to enter into and perform its obligations under this
Agreement, the Closing Documents to which it is a party and to carry on its
business in the manner and in the locations in which such business has been and
is now being conducted by it.  Schedule 9(A) lists all of the direct and
indirect owners of partnership interests in Carolina and states the nature of
the direct or indirect ownership interest of each.  The Organizational Documents
of Carolina submitted to Purchaser are true, complete and accurate and have not
been terminated, modified or amended and are in full force and effect.  None of
IGP’s interests in Carolina is subject to liens or encumbrances.

 
(iv)  
Colinas de San Juan Associates Limited Partnership (“Colinas de San
Juan”)  Seller hereby represents and warrants that Colinas de San Juan is a
limited partnership validly existing and in good standing under the laws of the
Commonwealth of Puerto Rico with full power and authority and legal right to
enter into and perform its obligations under this Agreement, the Closing
Documents to which it is a party and to carry on its business in the manner and
in the locations in which such business has been and is now being conducted by
it.  Schedule 9(A) lists all of the direct and indirect owners of partnership
interests in Colinas de San Juan and states the nature of the direct or indirect
ownership interest of each.  The Organizational Documents of Colinas de San Juan
submitted to Purchaser are true, complete and accurate and have not been
terminated, modified or amended and are in full force and effect.  None of IGP’s
interests in Colinas de San Juan is subject to liens or encumbrances.

 
(v)  
Monserrate Associates Limited Partnership (“Monserrate”)  Seller hereby
represents and warrants that Monserrate is a limited partnership validly
existing and in good standing under the laws of the Commonwealth of Puerto Rico
with full power and authority and legal right to enter into and perform its
obligations under this Agreement, the Closing Documents to which it is a party
and to carry on its business in the manner and in the locations in which such
business has been and is now being conducted by it.  Schedule 9(A) lists all of
the direct and indirect owners of partnership interests in Monserrate and states
the nature of the direct or indirect ownership interest of each.  The
Organizational Documents of Monserrate submitted to Purchaser are true, complete
and accurate and have not been terminated, modified or amended and are in full
force and effect.  None of IGP’s interests in Monserrate is subject to liens or
encumbrances.

 
(vi)  
San Anton Associates S.E. (“San Anton”)  Seller hereby represents and warrants
that San Anton is a limited partnership validly existing and in good standing
under the laws of the Commonwealth of Puerto Rico with full power and authority
and legal right to enter into and perform its obligations under this Agreement,
the Closing Documents to which it is a party and to carry on its business in the
manner and in the locations in which such business has been and is now being
conducted by it.  Schedule 9(A) lists all of the direct and indirect owners of
partnership interests in San Anton and states the nature of the direct or
indirect ownership interest of each.  The Organizational Documents of San Anton
submitted to Purchaser are true, complete and accurate and have not been
terminated, modified or amended and are in full force and effect.  None of IGP’s
interests in San Anton is subject to liens or encumbrances.

 
(vii)  
Jardines de Caparra Associates Limited Partnership (“Jardines de
Caparra”)  Seller hereby represents and warrants that Jardines de Caparra is a
limited partnership validly existing and in good standing under the laws of the
Commonwealth of Puerto Rico  with full power and authority and legal right to
enter into and perform its obligations under this Agreement, the Closing
Documents to which it is a party and to carry on its business in the manner and
in the locations in which such business has been and is now being conducted by
it.  Schedule 9(A) lists all of the direct and indirect owners of partnership
interests in Jardines de Caparra and states the nature of the direct or indirect
ownership interest of each.  The Organizational Documents of Jardines de Caparra
submitted to Purchaser are true, complete and accurate and have not been
terminated, modified or amended and are in full force and effect.  None of IGP’s
interests in Jardines de Caparra is subject to liens or encumbrances.

 
(viii)  
Turabo Limited Dividend Partnership (“Turabo”)  Seller hereby represents and
warrants that Turabo is a limited partnership validly existing and in good
standing under the laws of the Commonwealth of Puerto Rico with full power and
authority and legal right to enter into and perform its obligations under this
Agreement, the Closing Documents to which it is a party and to carry on its
business in the manner and in the locations in which such business has been and
is now being conducted by it.  Schedule 9(A) lists all of the direct and
indirect owners of partnership interests in Turabo and states the nature of the
direct or indirect ownership interest of each.  The Organizational Documents of
Turabo submitted to Purchaser are true, complete and accurate and have not been
terminated, modified or amended and are in full force and effect.  None of IGP’s
interests in Turabo is subject to liens or encumbrances.

 
(ix)  
Valle del Sol Associates Limited Partnership (“Valle del Sol”)  Seller hereby
represents and warrants that Valle del Sol is a limited partnership validly
existing and in good standing under the laws of the Commonwealth of Puerto Rico
with full power and authority and legal right to enter into and perform its
obligations under this Agreement, the Closing Documents to which it is a party
and to carry on its business in the manner and in the locations in which such
business has been and is now being conducted by it.  Schedule 9(A) lists all of
the direct and indirect owners of partnership interests in Valle del Sol and
states the nature of the direct or indirect ownership interest of each.  The
Organizational Documents of Valle del Sol submitted to Purchaser are true,
complete and accurate and have not been terminated, modified or amended and are
in full force and effect.  None of IGP’s interests in Valle del Sol is subject
to liens or encumbrances.

 
B. Consents and Approvals for Project Partnerships.
 
(i)  
Alturas del Senorial Associates Limited Partnership Seller, except for the
Required Approvals identified in Schedule 7(A) attached hereto, hereby
represents and warrants that there are no consents, approvals or waivers of any
other third party required for the consummation of the transactions contemplated
by this Agreement.  This Agreement and the Closing Documents do not violate or
conflict with and will not constitute a default under any provision of any
agreement, organizational document, law or judicial or other governmental order
to which Alturas del Senorial is a party or to which Alturas del Senorial or its
Property is subject, will not result in the imposition of any lien or charge
upon any asset of Alturas del Senorial and will not result in the acceleration
of any obligation under the terms of any agreement or document binding upon
Alturas del Senorial.

 
(ii)  
Bayamon Garden Associates Limited Partnership Seller, except for the Required
Approvals identified in Schedule 7(A) attached hereto, hereby represents and
warrants that there are no consents, approvals or waivers of any other third
party required for the consummation of the transactions contemplated by this
Agreement.  This Agreement and the Closing Documents do not violate or conflict
with and will not constitute a default under any provision of any agreement,
organizational document, law or judicial or other governmental order to which
Bayamon is a party or to which Bayamon or its Property is subject, will not
result in the imposition of any lien or charge upon any asset of Bayamon and
will not result in the acceleration of any obligation under the terms of any
agreement or document binding upon Bayamon.

 
(iii)  
Carolina Associates Limited Partnership Seller, except for the Required
Approvals identified in Schedule 7(A) attached hereto, hereby represents and
warrants that there are no consents, approvals or waivers of any other third
party required for the consummation of the transactions contemplated by this
Agreement.  This Agreement and the Closing Documents do not violate or conflict
with and will not constitute a default under any provision of any agreement,
organizational document, law or judicial or other governmental order to which
Carolina is a party or to which Carolina or its Property is subject, will not
result in the imposition of any lien or charge upon any asset of Carolina and
will not result in the acceleration of any obligation under the terms of any
agreement or document binding upon Carolina.

 
(iv)  
Colinas de San Juan Assoicates Limited Partnership Seller, except for the
Required Approvals identified in Schedule 7(A) attached hereto, hereby
represents and warrants that there are no consents, approvals or waivers of any
other third party required for the consummation of the transactions contemplated
by this Agreement.  This Agreement and the Closing Documents do not violate or
conflict with and will not constitute a default under any provision of any
agreement, organizational document, law or judicial or other governmental order
to which Colinas de San Juan is a party or to which Colinas de San Juan or its
Property is subject, will not result in the imposition of any lien or charge
upon any asset of Colinas de San Juan and will not result in the acceleration of
any obligation under the terms of any agreement or document binding upon Colinas
de San Juan.

 
(v)  
Monserrate Associates Limited Partnership Seller, except for the Required
Approvals identified in Schedule 7(A) attached hereto, hereby represents and
warrants that there are no consents, approvals or waivers of any other third
party required for the consummation of the transactions contemplated by this
Agreement.  This Agreement and the Closing Documents do not violate or conflict
with and will not constitute a default under any provision of any agreement,
organizational document, law or judicial or other governmental order to which
Monserrate is a party or to which Monserrate or its Property is subject, will
not result in the imposition of any lien or charge upon any asset of Monserrate
and will not result in the acceleration of any obligation under the terms of any
agreement or document binding upon Monserrate.

 
(vi)  
San Anton Associates S.E. Limited Partnership Seller, except for the Required
Approvals identified in Schedule 7(A) attached hereto, hereby represents and
warrants that there are no consents, approvals or waivers of any other third
party required for the consummation of the transactions contemplated by this
Agreement.  This Agreement and the Closing Documents do not violate or conflict
with and will not constitute a default under any provision of any agreement,
organizational document, law or judicial or other governmental order to which
San Anton is a party or to which San Anton or its Property is subject, will not
result in the imposition of any lien or charge upon any asset of San Anton and
will not result in the acceleration of any obligation under the terms of any
agreement or document binding upon San Anton.

 
(vii)  
Jardines de Caparra Associates Limited Partnership Seller, except for the
Required Approvals identified in Schedule 7(A) attached hereto, hereby
represents and warrants that there are no consents, approvals or waivers of any
other third party required for the consummation of the transactions contemplated
by this Agreement.  This Agreement and the Closing Documents do not violate or
conflict with and will not constitute a default under any provision of any
agreement, organizational document, law or judicial or other governmental order
to which Jardines de Caparra is a party or to which Jardines de Caparra or its
Property is subject, will not result in the imposition of any lien or charge
upon any asset of Jardines de Caparra and will not result in the acceleration of
any obligation under the terms of any agreement or document binding upon
Jardines de Caparra.

 
(viii)  
Turabo Limited Divident Partnership Seller, except for the Required Approvals
identified in Schedule 7(A) attached hereto, hereby represents and warrants that
there are no consents, approvals or waivers of any other third party required
for the consummation of the transactions contemplated by this Agreement.  This
Agreement and the Closing Documents do not violate or conflict with and will not
constitute a default under any provision of any agreement, organizational
document, law or judicial or other governmental order to which Turabo is a party
or to which Turabo or its Property is subject, will not result in the imposition
of any lien or charge upon any asset of Turabo and will not result in the
acceleration of any obligation under the terms of any agreement or document
binding upon Turabo.

 
(ix)  
Valle del Sol Associates Limited Partnership Seller, except for the Required
Approvals identified in Schedule 7(A) attached hereto, hereby represents and
warrants that there are no consents, approvals or waivers of any other third
party required for the consummation of the transactions contemplated by this
Agreement.  This Agreement and the Closing Documents do not violate or conflict
with and will not constitute a default under any provision of any agreement,
organizational document, law or judicial or other governmental order to which
Valle del Sol is a party or to which Valle del Sol or its Property is subject,
will not result in the imposition of any lien or charge upon any asset of Valle
del Sol and will not result in the acceleration of any obligation under the
terms of any agreement or document binding upon Valle del Sol.

 
C. Representations and Warranties regarding IGP
 
(i)  
Litigation.  Seller hereby represents and warrants, to the best of its
knowledge, that except as described in Schedule 9(C)(i) attached hereto, there
are no legal actions, suits or proceedings (including arbitration proceedings)
at law or in equity before or by any federal, state, municipal court or other
governmental department, commission, board, bureau, agency or instrumentality,
which are pending or threatened in writing against IGP that could have a
material adverse effect on IGP.

 
(ii)  
Financials.  Seller hereby represents and warrants that the financial statements
of IGP listed on Schedule 9(C)(ii) attached hereto are true, accurate and
complete in all material respects and there has been no material adverse change
in such information since the date of the most recent financials.  Each such
financial statement fairly represents the financial condition of the subject
thereof in all material respects and, if an audited financial statement, has
been prepared in accordance with generally accepted accounting practices.

 
(iii)  
Anti-Terrorism.  Seller hereby represents and warrants that neither ACPT,
American Land, IGP Group, IGP, nor any underlying beneficial owner has engaged
in any dealings or transactions, directly or indirectly, (i) in contravention of
any United States, international or other money laundering regulations or
conventions, including, without limitation, the United States Bank Secrecy Act,
the United States Money Laundering Control Act of 1986, the United States
International Money Laundering Abatement and Anti-Terrorist Financing Act of
2001, Trading with the Enemy Act (50 U.S.C. §1 et seq., as amended), or any
foreign asset control regulations of the United States Treasury Department (31
CFR, Subtitle B, Chapter V, as amended) or any enabling legislation or executive
order relating thereto, or (ii) in contravention of Executive Order No.
13,244,66 Fed. Reg. 49,079 (2001) issued by the President of the United States
(Executive Order Blocking Property and Prohibiting Transactions with Persons Who
Commit, Threaten to Commit, or Support Terrorism), as may be amended or
supplemented from time to time (“Anti-Terrorism Order”) or on behalf of
terrorists or terrorist organizations, including those persons or entities that
are included on any relevant lists maintained by the United Nations, North
Atlantic Treaty Organization, Organization of Economic Cooperation and
Development, Financial Action Task Force, U.S. Office of Foreign Assets Control,
U.S. Securities & Exchange Commission, U.S. Federal Bureau of Investigation,
U.S. Central Intelligence Agency, U.S. Internal Revenue Service, or any country
or organization, all as may be amended from time to time, nor are any of them or
their underlying beneficial owners a person described in Section 1 of the
Anti-Terrorism Order and none of them, nor any of their underlying beneficial
owners have engaged in any dealings or transactions, or otherwise been
associated with any such person.

 
(iv)  
Undisclosed Liabilities.  To the best of its knowledge, Seller hereby represents
and warrants that IGP has no material liabilities or obligations of any nature
whether accrued, absolute, contingent or otherwise other than as disclosed in
this Agreement.

 
(v)  
Taxes.  Seller hereby represents and warrants that all taxes, governmental
levies or assessments which are owed by IGP have been paid to the extent due and
payable.  All allocations and distributions and tax reporting by IGP prior to
the date hereof have been done or made in accordance with the terms and
provisions of the Organizational Documents of IGP and the Internal Revenue Code.

 
10. PROPERTY REPRESENTATIONS AND WARRANTIES.
 
Seller hereby represents and warrants to Purchaser as of the date of this
Agreement as follows:
 
A. Condemnation and Actions.  Except as may be disclosed in Schedule 10(A)
hereto, there are no pending condemnation, zoning, environmental or land use
regulation proceedings against or related to any Subject Property or any portion
thereof, nor have they received any written notice of any being contemplated.
 
B. Compliance with Title Encumbrances.  Except as may be disclosed in Schedule
10(B) hereto, there are no material defaults by any Project Partnership under
any of the covenants, easements or restrictions encumbering any Subject Property
or any portion thereof.
 
C. Violation Notices.  Except as set forth in Schedule 10(C) attached hereto, no
party hereto has received any notice from any governmental authority of any
failure of any Subject Property to comply with any zoning, building,
environmental, ecology, health and public safety, subdivision, land sales or
similar law, rule, ordinance or regulation, pertaining to any Subject Property
or any portion thereof.  No consent or approval is required from any
Governmental Body for any Project Partnership to own or operate or develop any
Subject Property, as the same is currently operated, developed and used, except
those which have been obtained, all of which are in full force and effect.  No
governmental, fire, life safety or other inspection is required in connection
with the transactions contemplated by the Agreement.  No new certificates of
occupancy are required to be issued in connection with the transfer of any
Subject Property to Purchaser.
 
D. Permits and Licenses.  To the best of Seller’s knowledge, the existing
licenses, permits or other approvals required for the construction, ownership,
use, development and operation of the existing improvements of any Subject
Property have each been validly issued by the appropriate authority and are in
full force and effect and constitute all of the licenses, permits and approvals
required for the ownership, operation, development and sale of any Subject
Property as contemplated.
 
E. Brokers.  Except as set forth on Schedule 10(E), as of the date of this
Agreement, there are no written agreements with any real estate broker, leasing
agent or other party (including, without limitation, the current manager of any
Subject Property), that entitles or will entitle such real estate broker, agent
or other party to any leasing, sales or other brokerage commission or payment or
finder’s fee for which Seller or Purchaser is responsible related to the sale or
leasing of any portion of any Subject Property.
 
F. Environmental Compliance.  To the best of Seller’s knowledge, no Project
Partnership has generated, stored or disposed of any oil, petroleum products or
“Hazardous Materials”, as defined under Puerto Rico or United States laws or
regulations (collectively, “Hazardous Materials”) at any Subject Property or the
improvements located thereon and, except as disclosed in. reports listed on
Schedule 10(F), Seller has no knowledge of any previous or present generation,
storage, disposal or existence thereof.  A list of all environmental reports of
which Seller has knowledge is set forth in Schedule 10(F) attached
hereto.  Except as may be disclosed in those environmental reports listed on
Schedule 10(F), (i) no Project Partnership has entered into any consent decree
or administrative order for any alleged violation of laws relating to so-called
Hazardous Materials; (ii) no Project Partnership has received any written
request for information or a demand letter from a citizen with respect to a
violation of laws pertaining to Hazardous Materials; and (iii) to the knowledge
and belief of Seller, no contractor or other party has generated, stored or
disposed of any Hazardous Materials at any Subject Property or transported any
Hazardous Materials off site from any Subject Property except in accordance with
applicable law.
 
G. Special Assessments.  To the best of their knowledge, there are no unpaid
special assessments filed, pending or proposed against any Subject Property or
any portion thereof including, without limitation, any street improvement or
special district assessments.
 
H. Title.  Other than this Agreement, there are no unrecorded purchase
agreements, option agreements, rights of first refusal, conditional sales
contracts, or other title retention agreements which affect any Subject
Property.
 
I. Zoning and Use.  Seller has not received written notice from any governmental
authority that any Subject Property is not in compliance with or violates
applicable environmental building and zoning laws, rules or regulations or
governmental rules or regulations.
 
J. No Litigation.  Except as specifically disclosed on Schedule 10(J), there are
no pending or, to the best of Seller’s knowledge, threatened, claims,
allegations or lawsuits of any kind, whether for personal injury, property
damage, landlord-tenant disputes, property taxes or otherwise, that could
materially and adversely affect the operation or value of any Subject Property,
nor to the best of Seller’s knowledge, is there any governmental investigation
of any type or nature pending or threatened against or relating to any Subject
Property or the transactions contemplated hereby.
 
K. Insurance Indemnifications.  Seller has not received notices by any insurance
company which has issued a policy with respect to any portion of any Subject
Property, or by any board of fire underwriters, or from any governmental
authority, of zoning, building, fire or health code violations in respect to any
Subject Property.
 
L. Rent Roll.  The Rent Rolls delivered to Purchaser contain a complete and
correct list of all Leases.  Except as set forth in the Rent Rolls, each Lease
is valid and existing and in full force and effect, has not been amended,
modified or supplemented, and the tenant, licensee or occupant thereunder is in
actual possession.  Except as set forth in the Rent Rolls, there are no defaults
under any of the Leases, nor have events occurred which with notice or the
passage of time, or both, would constitute a default thereunder.  Seller has not
made any previous assignment, transfer or other disposition of all or any part
of its interest in any of the Leases.
 
M. Rental Concessions.  Except as set forth on the Rent Rolls, no tenant, under
any of the Leases is, or as of the Closing will be, entitled to any free rent,
concessions, allowances, rebates or refunds and no tenant under any of the
Leases has, or as of the Closing will have, prepaid any rent or other charges
for more than one month in advance.
 
N. Management Contracts.  The Management Contracts are in full force and effect,
and there are no written or oral agreements or understandings relating to the
management of any Subject Property other than the Management Contracts.  The
Management Contracts are all in full force and effect and there are no uncured
defaults and there exists no condition that, with notice, the passage of time,
or both, would constitute an event of default by any party under the Management
Contracts.
 
O. Housing Assistance Payments Contracts/Regulatory Agreements.  Other than the
Housing Assistance Payments Contracts (“HAP”) and Regulatory Agreements
affecting any Subject Property, and there are no written or oral agreements or
understandings relating thereto.  The HAP and Regulatory Agreements are all in
full force and effect, there are no uncured defaults thereunder, and there
exists no condition that with notice, the passage of time, or both, would
constitute an event of default by any party under the HAP or the Regulatory
Agreements.
 
P. Existing Indebtedness.  There are no written or oral agreements,
understandings or commitments relating to the Existing Indebtedness other than
as set forth in the existing loan documents.  There is no uncured default by
Seller or, to the best of Seller’s knowledge, any lender under the Existing
Indebtedness and no event has occurred which with notice, the passage of time,
or both, would constitute an event of default by Seller or, to the best of
Seller’s knowledge, any lender under the Existing Indebtedness.
 
11. SURVIVAL OF REPRESENTATIONS AND WARRANTIES
 
A. All representations and warranties provided herein may be relied upon by
Purchaser and shall survive the acquisition of the closing of the acquisition by
Purchaser of the Assigned Interests for a period of four (4) years (the
“Survival Period”).  The remedies for a breach of such representations shall
have a cumulative minimum claim of Fifty Thousand Dollars ($50,000) and shall in
no event exceed Five Hundred Thousand Dollars ($500,000).  Seller shall
indemnify Purchaser for any claims related to (i) the Excluded Assets and
Liabilities, (ii) any entities previously owned or controlled by IGP and
disposed of prior to or at Closing, (iii) any assets previously owned or
controlled by IGP directly or indirectly and disposed of prior to or at Closing,
(iii) any assets previously owned or controlled by IGP directly or indirectly
and disposed of prior to the Closing, (iv) any liabilities of IGP unrelated to
the IGP Assets, and (v) any other tax claims from activities of IGP and/or
related entities conducted up to Closing Date.  It is understood and agreed that
there shall be no monetary limit for a breach of representations and warranties
relating to any of the entities (e.g., IGP being acquired by Purchaser) and such
entity representations and warranties shall survive for a period of four (4)
years following Closing.  Seller and Purchaser agree to place the amount of Two
Hundred Fifty Thousand Dollars ($250,000) in an escrow account held by a
mutually agreeable third party with the purpose of guarantying Seller’s
obligations to Purchaser as described above.  The escrow account shall provide
for the annual distribution to Seller of a pro rata portion of all moneys
remaining in the escrow account at the end of such year.  Purchaser acknowledges
that Rafael Velez and other persons associated with the Purchaser have detailed
knowledge of the Seller, the Project Partnerships and the Subject Properties.
Therefore, notwithstanding anything to the contrary contained in this Agreement,
no claim may be made by Purchaser for breach of any representation or other
claim if prior to the Closing the facts constituting such alleged breach or
representation were known by Rafael Velez or other person associated with the
Purchaser.
 
12. ADJUSTMENTS AT CLOSING
 
A. All adjustments between Seller and Purchaser shall be made as of the date of
the Closing.  To the extent applicable, recordation and transfer taxes, title
costs and lender and servicer fees associated with the Closing and other costs
created in connection with the execution of miscellaneous leases and other
agreements will be split 50/50.
 
B. No withdrawals, adjustments, or prorations will be made relating to the
purchase of the Partnership Interest to the account of the Project Partnerships,
including but not limited to, operating cash, restricted cash, replacement
reserves, residual receipt accounts, dept service reserve escrows, tax or
insurance escrows, which shall remain the s of the Project Partnership at
Closing.
 
13. PUBLICITY
 
Neither Seller nor Purchaser shall make any public statement or issue any press
release prior to the Closing with respect to this Agreement or the transactions
contemplated in this Agreement without the prior written consent of the other
party, except as otherwise required by Legal Requirement (including any
Securities and Exchange Commission reporting requirements).
 
14. CONFIDENTIALITY
 
Purchaser and its representatives shall hold in strictest confidence all
non-public data and information obtained from Seller, whether obtained before or
after the execution and delivery of this Agreement.  This Agreement shall
supersede and replace any prior confidentiality agreement between Seller and
Purchaser or any of its affiliates, and any such prior agreement, to the extent
applicable to Purchaser, are hereby terminated and shall be of no further force
and effect.
 
15. EMPLOYEES
 
It is understood by both parties that IGP recently reorganized its work force
and as a result, made employee cuts at various levels of the company.  Seller
agrees that IGP shall not hire additional employees, who shall remain employees
of IGP after Closing and Seller shall bear the termination costs of any employee
terminated prior to Closing.  Purchaser shall retain, through its related entity
PSI, 100% of the employees that are employed by IGP, excluding however, those
employees who work for the excluded entities, as listed in Schedule 15
attached.  PSI shall be responsible for all Legal Requirements regarding any
severance benefit payable to any of the retained employees if such payment
becomes due for reason of unjust dismissal, and PSI shall indemnify Seller and
its Affiliates from and against any liability for such severance
payments.  Seller will be responsible for all Ineligible Liabilities up to the
Closing Date and for all liabilities accrued in IGP’s books as of the date of
the Closing related to such employee expenses, i.e., accrued vacations, payroll
taxes, etc.  The accrued liabilities related to the employees that will be
retained by IGP and/or a related entity after Closing shall have been paid by
Seller at the Closing date.
 
16. CONDUCT PRIOR TO CLOSING
 
A. During the period commencing on the Effective Date and ending on the Closing
Date (unless this Agreement shall be terminated prior to a Closing), the
business and affairs of IGP and the Project Partnerships will be conducted only
in their ordinary course, and neither IGP nor any of the Project Partnerships
must experience any adverse change in their respective business, properties,
aspects or prospects.  Seller agrees that, without prior written approval of
Purchaser, Seller will not (and will cause or ensure that IGP does not):
 
(i)  
enter into or modify (except as required by applicable law) any compensation,
benefit, or other plan, agreement or arrangement (whether written or oral) with
respect to any of their directors, officers or employees; except however, the
IGP/Seller can continue with the current negotiations of the Union Bargaining
Agreement;

 
(ii)  
modify substantially the manner in which it has heretofore conducted its
business, either into any new line of business or amend its Partnership
Agreement;

 
(iii)  
dispose of or discontinue any of its material business or properties (except for
the Excluded Assets and Ineligible Liabilities) or merge or consolidate with any
other entity;

 
(iv)  
dispose of or acquire any material contracts or material assets, including
without limitation, intellectual property, except in the ordinary course of
business;

 
(v)  
take any other action not in the ordinary course of business; or

 
(vi)  
agree to take any foregoing actions.

 
B. From and after the Effective Date and until the Closing, Purchaser will have
the right to appoint an administrative agent who will work on a day-to-day basis
with the management of IGP to ensure the orderly and timely transition of the
operation of the Project Partnerships and the related Subject Properties to
Purchaser at the Closing.  The administrative agent appointed by Purchaser shall
have continuous access to financial and accounting records of IGP related to the
Project Partners and related Subject Properties.
 
C. Insurance.  Seller will keep each Subject Property fully insured against all
usual risks and will maintain in effect all insurance policies now maintained on
the same, through the Closing Date.
 
D. Performance Under Leases.  Seller agrees that it will continue to perform all
of its obligations as landlord under all Leases and shall, immediately upon
obtaining knowledge of a material change in facts or circumstances which renders
any information contained on the Rent Rolls inaccurate, promptly notify
Purchaser of said facts or circumstances.
 
E. Further Tenancies.  Without the prior written consent of the Purchaser, none
of the Leases will be amended to reduce the rents or other charges thereunder or
will be renewed for rents or other charges which are less than those payable
prior to such renewal (unless permitted under the appropriate HAP Agreement).
 
F. Purchaser’s Financing and Equity Investments.  Purchaser acknowledges that
Seller will be negatively impacted if the Required Approvals are obtained and
the Closing does not occur.  Accordingly, during the time that this Agreement is
in effect, including during the Due Diligence Period, Purchaser shall promptly
inform Seller of any change in the financing or equity investments that will
have, or may reasonably be expected to have, an adverse effect on the funds
needed by Purchaser to consummate the transaction contemplated in this
Agreement.  Further, upon the occurrence of any such change, Purchaser shall
also cease seeking the Required Approvals until and unless Seller authorizes
Purchaser to continue seeking such approvals.
 
17. CONDITIONS PRECEDENT
 
A. Purchaser’s Conditions Precedent.  Unless waived by Purchaser in its sole and
absolute discretion, Purchaser’s obligations to consummate the transactions
contemplated by this Agreement and proceed to Closing (as hereinafter defined),
are expressly conditioned upon the following:
 
(i)  
All representations and warranties of Seller set forth in this Agreement remain
materially true and correct;

 
(ii)  
There is no pending or threatened material claims or litigation involving the
Partnership Interests or the IGP Assets;

 
(iii)  
Purchaser’s lender fails to provide to close on the financing to which such
lender committed in writing during the Due Diligence Period and such failure is
not occasioned by any action or inaction within Purchaser’s control; and

 
(iv)  
All Required Approvals have been obtained.

 
(v)  
No Material Adverse Change has occurred.

 
B. Seller’s Conditions Precedent.  Unless waived by Seller in its sole and
absolute discretion, Seller’s obligations to consummate the transactions
contemplated by this Agreement and proceed to Closing (as hereinafter defined),
are expressly conditioned upon the following:
 
(i)  
All representations and warranties of Purchaser set forth in this Agreement
remain materially true and correct; and,

 
(ii)  
All Required Approvals have been obtained.

 
18. CLOSING
 
A. Consummation of the purchase and sale of IGP’s Interests, as contemplated
herein (the “Closing”), shall take place at the offices of Purchaser one week
following the end of the Required Approval Delivery Period (as the same may have
been extended) provided that all required approvals have then been
obtained  (the “Closing Date”).
 
B. At the Closing, Seller shall deliver to Purchaser (the “Closing Documents”):
 
(i)  
Two (2) Assignments and Assumptions of Limited Partnership Interests in the
forms attached hereto as Exhibits A-1 and A-2 and made a part hereof for all
purposes (collectively, the “Assignment’) which Assignment shall have been
signed and consented by _______________________ both in its capacity as the
general partner of IGP and on behalf of IGP;

 
(ii)  
Any and all instruments, consents, and approvals as may be required to
consummate the transfer contemplated herein, as required under Article _______
of IGP’s Partnership Agreement;

 
(iii)  
Evidence reasonably satisfactory to the Purchaser that Seller has the authority
to consummate the transaction contemplated herein and that the person signing on
behalf of Seller has the authority to bind Seller;

 
(iv)  
An affidavit pursuant to Section 1445(b)(2) of the Internal Revenue Code that
Seller is not a “foreign person” or a portion of the Purchase Price shall be
withheld, as required by law;

 
(v)  
Assignment and Assumption of Lease for Escorial I Office Building executed by
IGP as assignor; and,

 
(vi)  
Legal opinion of Seller’s counsel in form and substance agreed upon by the
parties during the Due Diligence Period.

 
C. At the Closing, Purchaser shall deliver to Seller:
 
(i)  
Payment of the Purchase Price in cash or readily available funds net of certain
costs incurred in the consummation of this transaction, which costs Seller has
agreed to bear;

 
(ii)  
Assignment and Assumption of Lease for Escorial I Office Building executed by
PSI as assignee; and

 
(iii)  
The Assignment, wherein Purchaser agrees to be bound by the provisions of IGP’s
Partnership Agreement.

 
19. MISCELLANEOUS
 
A. “As Is”.  Other than as expressly set forth in this Agreement, Seller is
selling the Partnership Interests in IGP in their “as is” condition and makes no
representation or warranties concerning IGP or the operations and distributions
of IGP or any IGP property or liabilities.
 
B. No Reliance.  Purchaser represents that it has sufficient knowledge
concerning IGP and the operations and distributions of IGP and it is not relying
on any representations or warranties by the Seller other than specifically set
forth in this Agreement.
 
C. Time of Essence.  Time is of the essence in this Agreement.
 
D. Entire Agreement.  This Agreement constitutes the entire agreement of the
parties.  All understandings and agreements heretofore had between the parties
are merged in this Agreement, which alone fully and completely expresses their
understandings. This Agreement may not be amended, modified, altered or changed
in any respect whatsoever, unless initialed by both Seller and Purchaser, or by
a further agreement in writing, signed by both parties.
 
E. Notices.  Any notices required or permitted hereunder shall be in writing and
either hand delivered, sent by facsimile transmittal, overnight courier or sent
United States mail, postage prepaid, registered or certified mail, return
receipt requested, addressed as follows:
 
 
PURCHASER:
Partners Business Equities

Call Box 6030, PMB 343
Caroline, PR  00984-6030
 
Attention:  _____________

Phone:
 
Fax:
 
 
Seller:
American Community Properties Trust

222 Smallwood Village Center
St. Charles, Maryland 20602
Attention:  J. Michael Wilson
Chairman and CEO
Phone:  301-___-____
Fax:  301-___-____1


Any notices sent by United States mail shall be deemed received, whether or not
actually received, on the second business day after the date on which same is
deposited in an official receptacle for the United States mail. If hand
delivered or sent by facsimile transmittal, overnight courier, said notice shall
be deemed received on the date of actual receipt. Any notices sent by United
States mail shall be deemed received, whether or not actually received, on the
second business day after the date on which same is deposited in an official
receptacle for the United States mail.  If hand delivered or sent by facsimile
transmittal or overnight courier, said notice shall be deemed received on the
date of actual receipt.
 
F. Puerto Rico Law Governs.  This Agreement shall be governed, construed and
enforced in accordance with the laws of the Commonwealth of Puerto Rico.
 
G. Attorneys Fees.  In the event this Agreement or any provision hereof becomes
the subject of litigation, venue thereof shall be in the Commonwealth of Puerto
Rico.  The prevailing party in such litigation shall be entitled to recover from
the non-prevailing party all reasonable legal expenses relating thereto
including, but not limited to court costs and reasonable attorney’s fees and
other reasonable fees paid to third parties with respect thereto.
 
H. Counterparts.  This Agreement may be executed in multiple counterparts, each
of which shall be deemed an original.  It will be necessary to account for only
one such counterpart in proving this Agreement.  Signatures to this Agreement
transmitted by telecopy, facsimile or electronic mail will be valid and
effective to bind the party so signing.  Each party agrees to promptly deliver
any execution original of this Agreement with its actual signature to the other
party, but a failure to do so will not affect the enforceability of this
Agreement, it being expressly agreed that each party to this Agreement will be
bound by its own signature sent by telecopy, facsimile or electronic mall and
will accept the signature of the other party so transmitted.
 
I. Further Assurances.  The parties hereto agree to cooperate with each other
after the closing of the transactions contemplated in this Agreement and in the
Closing Documents and shall execute and deliver to the other party all
instruments and documents as such other party may deem reasonably necessary in
order to fully carry out the intent and purposes of this Agreement and the
Closing Documents.
 
J. Permitted Assigns.  This Agreement may be assigned, in whole, but not in
part, to an entity owned or controlled by Purchaser, with Seller’s consent which
shall not be unreasonably withheld or delayed; provided, however, no such
assignment shall release Purchaser from its obligations hereunder.
 
K. Exhibits and Schedules.  The following exhibits and Schedules are attached
hereto and made a part hereof::
 
Schedule 1(C)                                          Excluded Assets
 
Schedule 1(C-1)                                       Excluded Leases
 
Schedule 1(J)                                           Management Agreements
 
Schedule 1(L)                                           Partnership Interests
 
Schedule 1(O)                                          Project Partnership
 
Schedule 1(P)                                           Subject Properties
 
Schedule 7(A)                                           Required Approvals
 
Schedule 9(A)                                           Ownership of Project
Partnerships
 
Schedule 9(C)(i)                                        Litigation re IGP
 
Schedule 9(C)(ii)                                       Financial Statements of
IGP
 
Schedule 10(A)                                         Condemnation and Actions
 
Schedule 10(B)                                         Title Encumbrance
Defaults
 
Schedule 10(C)                                         Violation Notices
 
Schedule 10(E)                                         Brokers
 
Schedule 10(F)                                         Environmental Reports
 
Schedule 10(J)                                         Litigation re Subject
Properties
 
Schedule 15                                             Employees Retained by
IGP Group
 
L. Update to Schedules.  The Seller shall give prompt written notice to Buyer of
(i) the occurrence (including the discovery of facts after the execution of this
Agreement not known as of the date hereof to the disclosing party) or
non-occurrence of any event, the occurrence or non-occurrence of which would, or
would be reasonably likely to, cause, (x) any representation or warranty
contained in Articles 8, 9, or 10 hereof to be untrue or inaccurate in any
material respect or (y) any covenant or agreement contained in this Agreement
not to be complied with in any material respect and (ii) any failure to satisfy
any condition to the consummation of the transactions contemplated by this
Agreement; provided however that the delivery of any notice pursuant to this
Section 19 (I) shall not (x) operate to in any way modify or cure any breach of
the representations and warranties made by the Seller in Article 9 hereof or any
exhibits or schedules referred to herein or attached hereto or (y) limit or
otherwise affect the remedies available hereunder to the party receiving such
notice, including the right not to consummate the transactions contemplated by
this Agreement if the matters referred to in the notice would cause any of the
conditions to the receiving party’s obligations not to be fulfilled.  Within 15
days of the date of this Agreement, the Seller shall update all of the schedules
described in Article 19 (K) as necessary to make the representations and
warranties related to such schedules to be true and correct in all material
respects.  Notwithstanding the foregoing, Purchaser acknowledges that Rafael
Velez and other persons associated with the Purchaser have detailed knowledge of
the Seller, the Project Partnerships and the Subject Properties.  Consequently,
no failure by Seller to give notice to Purchaser pursuant to this Section 19.L
shall entitle Purchaser to any remedies against Seller if the facts constituting
the basis for such claim were known by Rafael Velez or other person associated
with the Purchaser.
 


EXECUTED as of the Effective Date.
 


Seller:
 
AMERICAN COMMUNITY PROPERTIES TRUST, a Maryland real estate investment trust
 


 
By:           _________________________________
J. Michael Wilson
Chairman and CEO


 
PURCHASER:
 
PARTNERS BUSINESS EQUITIES, a ____________________
 
 
By:
Municipal Associates III, LLC, a Delaware limited liability company, its general
partner



 
By:
CB Municipal Advisers III, LLC, a Delaware limited liability company, its
manager





 
By:  __________________________

 
Rafael Velez Rivera

                                                                                                              
Authorized Representative


 

--------------------------------------------------------------------------------




EXHIBIT A-1
 


 
ASSIGNMENT AND ASSUMPTION OF LIMITED PARTNERSHIP INTEREST
 
This Assignment and Assumption of Limited Partnership Interest (this
“Assignment”) is made and entered into as of ____, 2009, by and between  , as
the assignor (the “Assignor”), and PARTNERS BUSINESS EQUITIES, a
_______________________ (the “Assignee”).
 
WITNESSETH:
 
WHEREAS, Assignor is the owner of a ____ percent (__%) limited partnership
interest in __________________________, a _____________________ limited
partnership (the “Partnership”);
 
WHEREAS, Assignor desires to convey to Assignee its ___ percent (__%) limited
partnership interest in IGP, being Assignor’s entire interest therein (herein
called the “Transferred Interest”) for consideration in the amount of
_________________________ Dollars ($________) (the “Purchase Price”), which
Purchase Price shall be payable in cash; and
 
WHEREAS, Assignee desires to purchase from Assignor and receive from Assignor
the Transferred Interest.
 
NOW, THEREFORE, for and in consideration of (i) payment by Assignee to Assignor
of the Purchase Price, and (ii) other good and valuable consideration paid by
Assignee to Assignor, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows:
 
1.           Concurrently upon execution hereof, Assignee has paid to Assignor
the Purchase Price.
 
2.           Assignor hereby transfers, assigns, sells and conveys the
Transferred Interest to Assignee free and clear of all liens, security
interests, encumbrances and other attachments whatsoever.
 
3.           Assignee hereby agrees to be bound by the provisions of that
certain Agreement of Limited Partnership of ______________________, dated
_____________________ (the “Partnership Agreement”) and agrees to assume the
obligations of Assignor under the Partnership Agreement.
 
4.           Assignor has full right, title and authority to transfer, assign,
sell and convey to Assignee the Transferred Interest, and no other party has any
right, option, interest or claim to all or any part of the Transferred Interest,
whether subject to contract, option agreement, right of first refusal,
reversionary or future interests, or right of reverter, and there is no lien,
security interest or other matter affecting the Transferred Interest or any part
thereof or attachments or assignments filed or contemplated thereon.
 
5.           This Assignment shall be binding upon, and shall inure to the
benefit of, the respective parties hereto and their respective successors and
assigns.
 
6.           This Assignment may be executed by one or all of the parties in
several counterparts, including by facsimile, and all such counterparts so
executed shall together be deemed to constitute one final agreement as if signed
by all parties, and each such counterpart shall be deemed to be an original.
 
7.           Each party hereto agrees to execute any and all documents and to
perform such other acts as may be necessary or expedient to further the purpose
of this Assignment and the transactions contemplated hereby.
 
8.           This Assignment shall be governed by and construed and interpreted
in accordance with the substantive laws of the State of Maryland.
 
EXECUTED and DELIVERED as of the day and year first written above.
 
ASSIGNOR:
 


ASSIGNEE:
 



--------------------------------------------------------------------------------


 


EXHIBIT A-2
 


 
ASSIGNMENT AND ASSUMPTION OF LIMITED PARTNERSHIP INTEREST
 
This Assignment and Assumption of Limited Partnership Interest (this
“Assignment”) is made and entered into as of   ____, 2009, by and between
_____________________, a ___________ corporation, as the assignor (the
“Assignor”), an   as the assignee (the “Assignee”).
 
WITNESSETH:
 
WHEREAS, Assignor is the owner of a ­­­­­­­percent (­­­%) limited partnership
interest in ______________________, a _________________ limited partnership (the
“Partnership”);
 
WHEREAS, Assignor desires to convey to Assignee its ­­­­­­­­ percent (­­%)
limited partnership interest in IGP, being Assignor’s entire interest therein
(herein called the “Transferred Interest”) for consideration in the amount of
­­­­­­­ Dollars ($­­­­­­­­­­) (the “Purchase Price”), which Purchase Price shall
be payable in cash; and
 
WHEREAS, Assignee desires to purchase from Assignor and receive from Assignor
the Transferred Interest.
 
NOW, THEREFORE, for and in consideration of (i) payment by Assignee to Assignor
of the Purchase Price (ii) other good and valuable consideration paid by
Assignee to Assignor, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows:
 
1.           Concurrently upon execution hereof, Assignee has paid to Assignor
the Purchase Price.
 
2.           Assignor hereby transfers, assigns, sells and conveys the
Transferred Interest to Assignee free and clear of all liens, security
interests, encumbrances and other attachments whatsoever.
 
3.           Assignee hereby agrees to be bound by the provisions of that
certain Agreement of Limited Partnership of _________________, dated
_____________________ (the “Partnership Agreement”) and agrees to assume the
obligations of Assignor under the Partnership Agreement.
 
4.           Assignor has full right, title and authority to transfer, assign,
sell and convey to Assignee the Transferred Interest, and no other party has any
right, option, interest or claim to all or any part of the Transferred Interest,
whether subject to contract, option agreement, right of first refusal,
reversionary or future interests, or right of reverter, and there is no lien,
security interest or other matter affecting the Transferred Interest or any part
thereof or attachments or assignments filed or contemplated thereon.
 
5.           This Assignment shall be binding upon, and shall inure to the
benefit of, the respective parties hereto and their respective successors and
assigns.
 
6.           This Assignment may be executed by one or all of the parties in
several counterparts, including by facsimile, and all such counterparts so
executed shall together be deemed to constitute one final agreement as if signed
by all parties, and each such counterpart shall be deemed to be an original.
 
7.           Each party hereto agrees to execute any and all documents and to
perform such other acts as may be necessary or expedient to further the purpose
of this Assignment and the transactions contemplated hereby.
 
8.           This Assignment shall be governed by and construed and interpreted
in accordance with the substantive laws of the State of Maryland.
 
EXECUTED and DELIVERED as of the day and year first written above.
 
ASSIGNOR:
 








ASSIGNEE:
 

--------------------------------------------------------------------------------




SCHEDULE 1 (C)
 
EXCLUDED ASSETS, LIABILITIES AND OTHER
 
I - All Assets and Liabilities related to the following entities:
Brisas de Parque Escorial, Inc.
ELI
El Monte Properties, S.E.
Escorial Office Building I, Inc.
IGP Group Corp, (with the exception of those assets of IGP Group Corp which are
the subject of the IGP Purchase described in this Letter and its Schedule A
attached)
Interstate Commercial Properties, Inc.
Land Development Associates, S.E.
LDA Group, LLC
Torres del Escorial, Inc.
 
II - Furniture, Fixtures and Painting:
1 - Reception desk (located in “collection office”)
1 - Reception chair (located in “collection office”)
1 - Desk with left lateral (located in “collection office”)
1 - Executive chair (located in “collection office”)
1 - Secretary desk (located in “collection office”)
4 - Visitors chairs (located in “collection office”)
1 - Double module for two employees (located in IGP office)
1 - Plans cabinet (located in IGP office - Jorge’s area)
4 - Files cabinet (located in IGP office - Jorge’s area)
2 - Files cabinet (located in IGP office - Lucy’s area)
2 - Files cabinet (located in IGP office - Wilma’s area)
1 - File cabinet (located in IGP - Salich’s area)
1 - Chair for Salich (located in IGP - Salich’s area)
1 - Chair for Gilberto (located in IGP office - Gilberto’s office)
1 - Chair for Jorge (located in IGP office - Jorge’s office)
1 - Jorge’s computer (located in IGP office)
1 - Gilberto’s computer (located in IGP office)
1 - Salich’s computer (located in IGP office)
1 - Lucy’s computer (located in IGP office)
1 - Juanita’s computer (located in IGP office)
5 - Microsoft Office Licenses (located in IGP/IT office)
1 - Fax Machine (located in IGP/IT office)
2 - Painting (1966) by Ruben Moreira (located in IGP office)
2 - Painting (1966) by Rafael Tufiño (located in IGP office)
1 - Painting (1966) by Augusto Marin (located in IGP office)
1 - Painting (1966) by Rafael Rios Rey (located in IGP office)

 
 

--------------------------------------------------------------------------------

 

SCHEDULE 1 (C) - Cont.
 
EXCLUDED ASSETS, LIABILITIES AND OTHER
 
II - Furniture, Fixtures and Painting (Continue):
 
1 - Parque Escorial portrait (located in IGP office conference room)
1 - Brisas de Parque Escorial portrait (located in Jorge’s office)
1 - Torres del Escorial portrait (located in Jorge’s office)
1 - Yardi Software (located in IGP/IT office)
1 - Auto CAD License (located in IGP/IT office)
5 - UPS backup (located in IGP office)
3 - Printers (located in Lucy, Juanita and Gilberto’s area)
 
Note: The following equipment shall be bought by ACPT/IGP Group Corp:
§  
Server unit (for Active Directory and Data)

§  
Sonicwall TZ-180 (VPN to St. Charles)

§  
Telephone System (connected to ACPT)

§  
Copier

§  
Anti-Virus (6)

 
All furniture and fixtures located in the office of Parque Escorial Residential
Owners Association belongs to the Association.
 
III - Employment Agreement dated on May 12, 2004, between Interstate General
Properties Limited Partnership, S.E. and Mr. Jorge Garcia Massuet

 
 

--------------------------------------------------------------------------------

 

SCHEDULE 1 (J)
 
MANAGEMENT AGREEMENTS
 
MANAGEMENT AGREEMENTS
AFFILIATED PROPERTY
Proviviendas I Inc.
Las Americas I Apartments
Proviviendas II Inc.
Las Americas II Apartments
Proviviendas III Inc.
Las Lomas Apartments
Proviviendas IV Inc.
Monacillos Apartments
   
Alturas del Senorial Associates Limited Partnership
Alturas del Senorial Apartments
Bayamon Garden Associates Limited Partnership
Bayamon Garden Apartments
   
Carolina Associates Limited Partnership, S.E.
De Diego Apartments
 
Torre de Las Cumbres Apartments
 
Santa Juana Apartments
 
Monserrate Tower II Apartments
   
Colinas de San Juan Associates Limited Partnership
Colinas de San Juan Apartments
Monserrate Associates Limited Partnership
Monserrate Apartments I
San Anton Associates, S.E.
San Anton Apartments
Jardines de Caparra Associates Limited Partnership
Jardines de Caparra Apartments
Turabo Limited Dividend Partnership
Vistas del Turabo Apartments
Valle del Sol Associates Limited Partnership
Valle del Sol




 
 

--------------------------------------------------------------------------------

 



SCHEDULE 1 (O)
 
PROJECT PARTNERSHIPS
 
PARTNERSHIP NAMES OF PUERTO RICAN ASSETS
AFFILIATED PROPERTY



IGP - General Partner Interest
 
Alturas del Senorial Associates Limited Partnership
Alturas del Senorial Apartments
 
Bayamon Garden Associates Limited Partnership
Bayamon Garden Apartments
Carolina Associates Limited Partnership
De Diego Apartments
 
Santa Juana Apartments
 
Monserrate Tower II Apartments
Colinas de San Juan Associates Limited Partnership
Colinas De San Juan Apartments
Monserrate Associates Limited Partnership
Monserrate Apartments I
San Anton Associates, S.E.
San Anton Apartments
Jardines de Caparra Associates Limited Partnership
Jardines de Caparra Apartments
Turabo Limited Dividend Partnership
Vistas del Turabo Apartments
Valle del Sol Associates Limited Partnership
Valle del Sol



 
IGP - Limited Partner Interest
 
Monserrate Associates Limited Partnership
Monserrate Apartments I
Turabo Limited Dividend Partnership
Vistas del Tirabo Apartments



 

 
 

--------------------------------------------------------------------------------

 





SCHEDULE 15
 
LIST OF EMPLOYEES TO BE RETAINED BY IGP GROUP CORP.
 
Jorge Garcia Massuet - Senior Vice President
Gilberto E. Zayas - Controller and Assistant Vice President
Francisco Salich - Project Engineer
Luz Lopez - Executive Secretary
Juana Izquierdo - Accounts Payable/Disbursement Coordinator
Henry Vargas - Parque Escorial Administrator
Karina Mercado Soto - Office Clerk
Jose L. Florentino - Administrative Assistant
Pedro Medina - General Worker
Pedro Rondon - General Worker
Juan Santana - General Worker


 

